Citation Nr: 1445420	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cold injury, bilateral feet.  

2. Entitlement to an increased rating in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy.

3. Entitlement to a disability rating in excess of 10 percent for scar, postoperative, left shoulder.

4. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1951 to February 1954.  He was awarded the Korean Service Medal with two stars, and his service personnel records show combat engagement from February 9, 1953, to July 27, 1953, and from July 28, 1953, to January 26, 1954, thus indicating combat service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A Travel Board hearing was held before the undersigned in June 2014.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2013).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2009 rating decision denied service connection for cold injury, bilateral feet, finding that there was no current diagnosis of a cold injury to the feet.

2.  The Veteran did not submit a timely notice of disagreement to the July 2009 rating decision, and no additional evidence addressing that claim was received within one year of the July 2009 denial.  

3.  The evidence received since the July 2009 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for cold injury, bilateral feet.  

4.  The Veteran's service-connected left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, is manifested by pain, weakness, and limitation of motion (abduction to no less than 45 degrees).

5.  The Veteran's service-connected scar, postoperative, left shoulder, is characterized as single, linear, painful, tender, and not unstable.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which denied service connection for cold injury, bilateral feet, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the July 2009 rating decision is not new and material; the claim for service connection for cold injury, bilateral feet, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  For the entire appeal period, the criteria for a disability evaluation in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

4.  For the entire appeal period, the criteria for a disability evaluation in excess of 10 percent for scar, postoperative, left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Request to Reopen Claim for Entitlement to Service Connection for Cold Injury, Bilateral Feet, On the Basis of Submission of New and Material Evidence

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2013); Kent v. Nicholson, 20 Vet.App. 1, 11-12 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In January 2013, the Veteran filed his application to reopen a claim of service connection for cold injury, bilateral feet, that was previously denied in July 2009.  A November 2008 pre-adjudicatory VCAA notice letter addressed the Veteran's claim for service connection for cold injury residuals to the feet  The VCAA notice letter informed the Veteran of the evidence necessary to substantiate his claims, informed the Veteran of evidence VA would reasonably seek to obtain, and informed the Veteran of the information and evidence for which he was responsible.  A February 2013 VCAA notice letter issued one month after the Veteran's claim to reopen provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection for cold injury residuals to the feet (in this instance, that the evidence of record failed to show that this disability had been clinically diagnosed).  Therefore, the February 2013 letter provided the notice required by the Kent decision.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim. The Veteran's service treatment records (STRs) are on file. VA treatment records have been obtained. Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  Notably, the Veteran advised the RO in July 2012 that he had no further evidence to submit to VA.

While VA is not required to obtain an examination for a claim to reopen a finally-decided decision (see 38 C.F.R. § 3.159(c) (2013)), the Veteran was nonetheless provided a VA cold injury protocol examination in August 2013.  Said examination did not diagnose a foot disability, to include a cold injury.  See also McLendon v. Nicholson, 20 Vet.App. 79, 81-82 (2006) (examination not required when no competent evidence of a current disability or recurrent symptoms thereof).  

In sum, in light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

B. Law and Analysis

1. New and Material Evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers which is neither cumulative nor redundant.  38 C.F.R. § 3.156(a) (2013); Woehlaert v. Nicholson, 21 Vet.App. 456, 461 (2007).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  Materiality has two components.  First, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet.App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet.App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet.App. at 512.

2. Request to Reopen Claim of Service Connection for Cold Injury, Bilateral Feet

The Veteran seeks to reopen service connection for cold injury to the feet.  In a July 2009 rating decision, the RO denied service connection for cold injury, bilateral feet, and informed the Veteran of the decision in a letter dated that same month.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the July 2009 rating decision, the RO denied the claim for service connection for cold injury, bilateral feet, on the basis that there was no current diagnosis of a cold injury to the feet.  The RO considered the Veteran's service treatment records, which were silent as to a foot disability.  The RO also addressed a December 2008 VA cold injury protocol examination.  Said examination indicated that while serving in Korea from 1951 to 1954, the Veteran was in active combat, and that while his feet got cold he did not have frostbite with boots.  The Veteran's prior medical history included frostbite of the hands while in Korea.  Upon examination, his first toe nail of the left foot was described as deformed or atrophic.  The examiner's diagnosis included complaints of cold sensitivity in the feet and evidence of onchymycotic nails, at least as likely as not related to service-connected injury (service connection had previously been established for cold injury residuals of the hands).   The RO also addressed a March 2009 VA cold injury protocol examination (actually, an addendum by the examiner who conducted the December 2008 VA cold injury protocol examination).  The examiner reiterated the aforementioned history and diagnosis from December 2008, adding "[t]he Veteran denied any cold exposure to his feet and based on this information given 3 months ago, it is not likely that he sustained cold injury to his feet.  There are other etiologies for developing onchy[omyc]otic nails."

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet.App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran.  Rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet.App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability"). A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet.App. 563, 567 (1996).  

In light of the foregoing, in order to constitute new and material evidence, the evidence submitted since the final July 2009 rating decision must relate to the unestablished fact of a current diagnosis of a cold injury to the feet in order to raise a reasonable possibility of substantiating the claim.

The evidence assembled since the July 2009 final rating decision includes:  (1) a VA primary care outpatient note dated January 11, 2013; (2) the Veteran's testimony during his August 2013 Decision Review Officer (DRO) hearing; (3) an August 2013 VA cold injury protocol examination; and (4) the Veteran's testimony during his June 2014 Travel Board hearing before the undersigned.  

The VA outpatient note dated January 11, 2013, indicates complaints of toe pain in all toes and the Veteran's statement that he had frost bite while in Korea.  While this VA treatment record is new since the final July 2009 rating decision, it is not material because it does not provide a diagnosis of a cold injury to the feet (which was not of record at the time of the final 2009 rating decision).  Absent the submission of evidence which is both new and material the claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380, 1382-83 (Fed. Cir. 1996) (reopening after a prior Board denial); Smith, 12 Vet.App. at 314 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).

During his August 2013 DRO hearing, the Veteran testified that he had frostbite of the feet during service.  This assertion is cumulative of his assertion of frostbite of the feet at the time of the July 2009 RO decision. He also testified that during his Korean service his feet got wet while walking through rice paddies and he was given treating ointment.  The Veteran also testified that his toe nails turned black approximately every year and his feet burned which required him to get larger shoes.  While this evidence is also new since the final July 2009 rating decision, it is not material due to its lack of a diagnosis, and the claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson, 265 F.3d at 1369-70; Barnett, 83 F.3d at 1382-83; Smith, 12 Vet.App. at 314.

The Veteran attended a VA cold injury protocol examination in August 2013.  The examiner noted that he had onychomycotic changes of both large toenails.  The examiner related that the Veteran's STRs were negative for a diagnosis of cold injury of the feet and that treatment records did not show symptoms consistent with or a diagnosis of cold injury to the feet.  The physician also explained that during a May 1999 VA cold injury protocol examination the Veteran reported that his feet were fine.  The examiner concluded that the Veteran's onychomycosis of the toe nails had many other risk factors such as aging, a weakened immune system, going bare foot in damp public places, perspiring heavily, wearing shoes and socks which hinder ventilation, having tinea pedis, and genetic predisposition.  No diagnosis was listed within the examination report other than cold injury residuals of both hands.  Hence, while the August 2013 VA examination report is new since the final July 2009 rating decision, it is not material.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson, 265 F.3d at 1369-70; Barnett, 83 F.3d at 1382-83; Smith, 12 Vet.App. at 314.

During his June 2014 Travel Board hearing before the undersigned, the Veteran testified that he did not receive treatment for frostbite of his feet and that a few years prior to 2014 his toes "got black" which resulted in his getting "a big pair of shoes" and his doctor "couldn't find anything."  The Veteran also testified that while black spots on his toe nails "come and go" he currently experienced a burning sensation, and that he never received treatment for his feet.  Once again, while the Veteran's testimony is new, it is not material because it does not provide what was lacking at the time of the July 2009 final rating decision-namely, a diagnosis.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson, 265 F.3d at 1369-70; Barnett, 83 F.3d at 1382-83; Smith, 12 Vet.App. at 314.

In sum, none of the evidence received since the July 2009 rating decision denying service connection for cold injury, bilateral feet, provides a diagnosis which-because none was of record-resulted in the denial of the claim in 2009.  As a result, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the most recent final denial of the claim in July 2009 is not new and material, and reopening of service connection for cold injury, bilateral feet, is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).

II. Claims for Entitlement to Increased Ratings

A. Compliance with the VCAA

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully-compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

In this appeal, in an August 2001 letter, the RO provided notice to the Veteran regarding what information and evidence was necessary to substantiate his claim for service connection  Also, in an April 2006 VCAA notice letter, the Veteran was informed of the evidence necessary to substantiate his claim and was advised of the evidence VA would reasonably seek to obtain.  That letter also informed the Veteran what type of evidence was needed to establish a disability rating and effective date.  A follow-up letter was issued in May 2012.  Finally, the Veteran's increased-ratings claims were readjudicated by the RO in a supplemental statement of the case issued in April 2014.  Hence, VA's duty to notify was properly met in this case.  See Mayfield, 444 F.3d at 1333; Prickett, 20 Vet.App. at 376 (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes STRs, VA treatment records, and VA examinations conducted in June 2012, October 2012, and August 2013.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  During his June 2014 Travel Board hearing before the undersigned, the Veteran testified that all of his medical treatment was through VA, and he has not referenced any outstanding VA treatment records.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

B. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where either the Veteran's service-connected left biceps tendon, postoperative, or scar, postoperative, left shoulder, resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet.App. at 510.  Where, as is the case with the increased-rating claims currently before the Board,  entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. 303, 308-10 (2007).  

C. Law and Analysis

1. Increased Rating in Excess of 30 Percent for Left Biceps Tendon, Postoperative, with Degenerative Changes and Axillary Neuropathy

The Veteran contends that his service-connected left biceps tendon disability is more severe than is reflected by his current 30 percent disability evaluation.  He avers that the disability causes an inability to golf or mow the lawn, and that paying someone to mow the lawn is a financial burden upon him.  

Historically, a rating decision dated December 2002 granted service connection for postoperative left biceps tendon with degenerative changes and assigned a 10 percent disability evaluation effective January 28, 1999 (the date of the Veteran's claim), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The RO issued a rating decision in October 2003 which assigned an increased rating of 20 percent for the Veteran's postoperative left biceps tendon with degenerative changes, effective September 4, 2003 (the date of VA examination).  The increased evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In March 2004, the Board determined that the 20 percent evaluation was warranted beginning January 28, 1999.  An October 2004 rating decision implemented the Board's March 2004 decision.  Through a July 2006 rating decision, the RO assigned the current 30 percent disability evaluation for the Veteran's left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, effective March 14, 2006 (the date of the Veteran's claim for an increased rating).  By a rating decision dated in November 2012, the RO continued the 30 percent rating for the Veteran's service-connected left shoulder disorder.  

In April 2012, the Veteran initiated his current claim for a disability evaluation in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy.  

The Veteran underwent a VA examination in June 2012 in order to assess his left shoulder.  The examiner reported ongoing left shoulder pain and worsening stiffness, along with the Veteran's complaints of barely being able to lift his left shoulder, pain, weakness, and the necessity of doing everything with his right hand.  The Veteran did not report flare-ups, and stated that he was right-hand dominant.  Left shoulder flexion was to 80 degrees, with painful motion at zero degrees, while abduction was to 45 degrees, with painful motion at zero degrees.  The Veteran was able to perform repetitive use testing, with the same ranges of motion.  The examiner noted that functional loss of the left shoulder encompassed less movement than usual, weakened movement, and pain upon movement.  Muscle strength was 4/5 for both abduction and flexion.  Hawkins' impingement, lift-off subscapularis, and empty-can testing were positive.  The examiner found that functional limitation was not of the extent that the Veteran's left shoulder would be equally served by an amputation with prosthesis.  Finally, the physician indicated that degenerative joint disease (DJD) was noted in 2002, and that the Veteran's shoulder condition did not impact his ability to work.  

In October 2012, the Veteran attended his next VA examination of the left shoulder, to include muscle injury.  The examiner did not provide a diagnosis of peripheral nerve condition or peripheral neuropathy, and noted that the Veteran denied any symptoms of axillary neuropathy (specifically, no numbness, tingling, or burning).  The Veteran did report shoulder pain due to DJD.  The examiner found that no symptoms were attributable to peripheral nerve conditions.  Sensory examination of the left shoulder was normal, and no special testing was indicated for median nerve evaluation.  All nerve testing related to the left shoulder was normal.  There were no other significant diagnostic test findings and/or results, and the examiner concluded that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work, that he had never been diagnosed with a muscle injury, and that the Veteran did not have any scars associated with a muscle injury.  The examiner found that the Veteran's left upper extremity was affected by a well-healed, anterior shoulder scar, linear, measuring 14.0 cm.  The examiner concluded that the Veteran's muscle injuries did not impact his ability to work, and that the symptoms of pain and weakness were due to the Veteran's left shoulder injury, with no evidence of a neuropathy.  

During his August 2013 DRO hearing, the Veteran testified that he could only raise his left arm up over his head if he used his right arm to help push it, that he continued to have numbness and tingling underneath the left arm (which caused him to compensate with his right arm) and that while his left shoulder was not significantly worse, it had not improved since his last VA examination.  The Veteran also testified that he could not play golf anymore, he could not move his left arm quickly, and he could not sleep on his left side.  

The RO issued a supplemental statement of the case in April 2014 which continued the 30 percent disability evaluation assigned the Veteran's left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, pursuant to Diagnostic Code 5201.  

During his June 2014 Travel Board hearing, the Veteran testified that the disability caused an inability to golf or mow the lawn, and that paying someone to mow the lawn is a financial burden upon him.  

The Veteran has alleged that his left shoulder warrants a higher disability evaluation, i.e., in excess of the current 30 percent.  His left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, is rated under Diagnostic Code 5201 (limitation of motion of the arm).  A 30 percent disability evaluation is the maximum schedular evaluation to be awarded to the minor (non-dominant) arm pursuant to Diagnostic Code 5201, and is awarded when there is limitation of motion to 25 degrees from the side.  Notably, during the Veteran's most recent VA examination in June 2012, abduction of the left shoulder was to 45 degrees (which, in itself, does not meet the criteria for a 30 percent disability evaluation for the minor arm).  By way of reference, normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet.App. 7, 10 (1996).

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, have not been met at any time during the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Hart, 21 Vet.App. at 505.  

As the Veteran's left shoulder disorder is presently rated the maximum 30 percent disabling under Diagnostic Code 5201 for limitation of motion of the minor arm, a higher disability rating under such code is not available.  Therefore, the Board must determine whether a higher rating is warranted under any other potentially-applicable Diagnostic Codes pertaining to the shoulder.  In this case, Diagnostic Codes 5200 and 5202 involve the shoulder.  An evaluation under Diagnostic Code 5200 is not warranted, because the Veteran does not have ankylosis of the scapulohumeral articulation; he retains movement in the joint.  See Dinsay v. Brown, 9 Vet.App. 79, 81 (1996) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Diagnostic Code 5202 (other impairment of the humerus), is not for application because the Veteran does not have fibrous union of the humerus (which warrants a 40 percent evaluation for the minor joint).  Hence, Diagnostic Code 5201 is that which is most favorable to the Veteran.  See Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (due to the specialized expertise by the Board in identifying and assessing the medical nature of a claimed condition, its ultimate selection of a Diagnostic Code is due great deference).  

Given that pain was described by the Veteran as associated with moving and using his left arm and shoulder, the Board has considered the guidance of DeLuca, 8 Vet.App. at 204-07.  However, the analysis in DeLuca does not assist the Veteran, as the 30 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the left (minor) arm and shoulder.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's functional loss from his left shoulder disability does not equate to more than the disability picture contemplated by the 30 percent rating that was assigned.  38 C.F.R. § 4.71a.  The U.S. Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet.App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., (quoting 38 C.F.R. § 4.40).  

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a rating in excess of 30 percent because his symptoms are more severe than that reflected by the 30 percent rating have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's left shoulder disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy.

Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to a disability evaluation in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent evaluation for his left shoulder disorder inadequate.  The Veteran's service-connected left shoulder disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's left shoulder disability is manifested by pain, weakness, and limitation of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 30 percent evaluation.  Indeed, the schedular criteria found in Diagnostic Code 5201 specifically provide for disability ratings based upon limitation of motion,  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet.App. at 204-07.  

Ratings in excess of 30 percent are provided for certain manifestations of the left shoulder, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 30 percent evaluation reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet.App. at 115; see also Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  While the Veteran testified in June 2014 that his service-connected left shoulder disability affected his ability to maintain his home and yard as well as to play golf, such complaints do not relate to occupational impairment.  Notably, VA's Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's averments relate to playing a sport and home maintenance, and are hence not an "exceptional circumstance" that would warrant extraschedular consideration.  


2. Increased Rating in Excess of 10 Percent for Scar, Postoperative, Left Shoulder

The Veteran contends that his service-connected left shoulder scar is generally not painful, but is tender to the touch.  Historically, a December 2002 rating decision granted service connection for a scar, postoperative, left shoulder, and assigned a noncompensable disability evaluation, effective January 28, 1999.  The current 10 percent disability evaluation was assigned by an October 2003 rating decision, effective September 4, 2003 (the date of VA examination).  The increased evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7804.  

In April 2012, the Veteran initiated his current claim for a disability evaluation in excess of 10 percent for scar, postoperative, left shoulder.  

The Veteran was afforded a VA scars examination in June 2012.  The examiner found that no scar was unstable or painful, resulted in limitation of function, or impacted the Veteran's ability to work.  The examiner measured a linear scar upon the Veteran's right (an apparent typographical error) upper extremity at 14.0 cm.  

During VA examination in October 2012, the examiner found that the Veteran did not have any scars which were unstable, painful, or greater than 39.0 cm. (6.0 sq. in.).  The examiner included a clarification from the June 2012 scar examination, specifying that the Veteran's left upper extremity was affected by the presence of an anterior, well-healed scar of the shoulder measuring 14.0 cm.  

The Veteran testified during his August 2013 DRO hearing that his left shoulder scar was painful to the touch.  During his June 2014 Travel Board hearing before the undersigned, the Veteran testified that his left shoulder scar had healed, "never changed," and was tender.  

The Board finds that the Veteran is competent to report symptoms of pain and irritation or tenderness related to the left shoulder scar, because such symptoms are capable of lay observation.  See Layno, 6 Vet.App. 465; see also Clyburn v. West, 12 Vet.App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Falzone v. Brown, 8 Vet.App. 398, 403 (1995) (continuous post-service symptoms of painful feet; Court hints pes planus observable by lay person).  

However, VA examinations in 2012 revealed that the Veteran's linear left shoulder scar (measuring 14.0 cm) was neither unstable, painful or tender, and did not result in either limitation of function or ability to work.

The current 10 percent disability evaluation assigned the Veteran's left shoulder scar is the maximum rating available pursuant to Diagnostic Code 7804 (scars, unstable or painful) for one or two scars that are unstable or painful.  A rating in excess of 10 percent under section 7804 is not available, as the evidence demonstrates that there is only one scar (which is stable) related to the Veteran's left-shoulder disability.  38 C.F.R. §§ 4.3, 4.7.

The Board has further considered whether a higher rating is warranted under any other provision of the Rating Schedule.  However, the evidence does not demonstrate that the left shoulder scar is either nonlinear or that the left shoulder scar affects the head, face, or neck.  38 C.F.R. §§ 4.118 , Diagnostic Codes 7800-02, 7805.  

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for scar, postoperative, left shoulder.

Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to a disability evaluation in excess of 10 percent for scar, postoperative, left shoulder, should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

As with the Veteran's claim for an increased rating for his left biceps tendon, postoperative, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder scar is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating scar disabilities found under 38 C.F.R. § 4.118 contemplate resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars that are painful on examination.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  

The Veteran's 10 percent schedular rating fully contemplates all of the symptoms and functional impairment related to the scar disability.  Therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.  Once again, the first prong of Thun is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet.App. at 115; see also Bagwell, 9 Vet.App. at 338-39; Shipwash, 8 Vet.App. at 227.  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Therefore, the recent decision by the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (2014), is not for application.  

TDIU

Finally, the Court has held that entitlement to a temporary disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet.App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for cold injury, bilateral feet, is denied.

Entitlement to an increased rating in excess of 30 percent for left biceps tendon, postoperative, with degenerative changes and axillary neuropathy, is denied.  

Entitlement to an increased rating in excess of 10 percent for scar, postoperative, left shoulder, is denied.





REMAND

During the Veteran's June 2014 Travel Board hearing, he testified with respect to his claim for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss that even though he had a recent hearing evaluation by VA within the last several months, he believed that his hearing had worsened since that evaluation.  The Veteran testified that even though he was prescribed two hearing aids by VA, he could not distinguish conversation, could not attend movies, and was told by a neighbor that he could hear the volume level of the Veteran's television.  The Veteran concluded that his hearing was getting worse with time.  

The aforementioned contentions were all made subsequent to the Veteran's most recent VA audiological evaluation in April 2014.  The Board concludes that the Veteran's increased rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify any VA treatment since April 2014 (the date of the most recent VA treatment records).  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the physical claims file or the Virtual VA electronic file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

2. Schedule the Veteran for a VA audiological examination in order to assist in determining the current level of severity of the bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a pure tone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss, to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


